Citation Nr: 0208238	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of left knee injury prior to 
April 1, 1998.  

3.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of left knee injury from April 1, 
1998.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from October 1969 to April 
1972.  

By rating action in July 1994, the RO, in part, denied 
service connection for PTSD and granted service connection 
for residuals of a left knee injury.  A 10 percent evaluation 
was assigned for the left knee disability, effective from May 
7, 1993, the date of receipt of the veteran's claim.  The 
veteran perfected an appeal for the issue of service 
connection for PTSD in August 1995.  

In February 1995, the veteran asked to have his left knee re-
evaluated and claimed entitlement to additional compensation 
for convalescence following surgery on his left knee in 
January 1994.  In July 1995, the RO denied an increased 
rating for the left knee disability, but assigned a 100 
percent evaluation for convalescence under the provisions of 
38 C.F.R. § 4.30, effective from January 4, 1994, and a 10 
percent rating from March 1, 1994.  The veteran disagreed 
with the 10 percent evaluation assigned, and an SOC on this 
issue was promulgated in July 1996.  The veteran did not 
perfect an appeal to the July 1995 rating action within the 
prescribed time.  38 C.F.R. §§ 20.200, 20.302(b) (2001).  

The veteran's appeal of an increased rating arises from a 
June 1997 action by the RO which continued the 10 percent 
rating for the service-connected left knee disability.  

By rating action in December 1997, the RO assigned a 100 
percent evaluation for the left knee disability under the 
provisions of 38 C.F.R. § 4.30 for convalescence, effective 
from September 17, 1997, and reinstated the 10 percent rating 
from December 1, 1997.  The RO also denied an increased 
rating in excess of 10 percent for the left knee disability.  

By rating action in October 1998, the RO granted a 4-month 
extension of convalescence under 38 C.F.R. § 4.30 through 
March 1998, and assigned an increased rating to 20 percent 
for the left knee disability, effective from April 1, 1998.  

By rating action in Apri1 2001, the RO denied the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability.  The veteran and his 
representative were notified of this decision.  

In light of the development of the veteran's claim with 
respect to the left knee, that is, the assignment of separate 
ratings with different effective dates, the issue has been 
recharacterized to reflect the appropriate adjudicatory 
action of the veteran's perfected appeal.  



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of the veteran's exposure to an in-
service stressor to support a valid diagnosis of PTSD has not 
been demonstrated.  

3.  The veteran does not currently have PTSD which is related 
to a verified stressor he experienced in military service.  

4.  Prior to April 1, 1998, the veteran's left knee 
disability was manifested by pain, mild degenerative changes, 
and limitation of flexion to, at most, 90 degrees, without 
objective evidence of instability of ligaments or significant 
functional loss of use.  

5.  From April 1, 1998, the veteran's left knee disability is 
manifested by pain, degenerative changes, and limitation of 
flexion to no more than 90 degrees, without objective 
evidence of instability or additional functional loss of use.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of left knee injury, prior to April 1, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Part 4, 
Diagnostic Codes 5010, 5260, 5261, 5257, 5258 (2001).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of left knee injury, from April 1, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Part 4, 
Diagnostic Codes 5010, 5260, 5261, 5257, 5258 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The service medical records do not show any treatment for a 
shrapnel wound to the left leg, or any complaints or 
diagnosis for psychiatric problems during service.  A 
progress note in June 1970 indicates that the veteran injured 
his left knee when he fell on a rock eight months earlier.  
The veteran reported that he was told he had fractured the 
leg and that the leg was put in some type of cast.  On 
examination, there was marked pain on function of the patella 
with tenderness to palpation on the inferior aspect.  Range 
of motion was limited at 60 degrees of flexion due to pain.  
There was no effusion or quadriceps atrophy.  X-ray studies 
showed no abnormalities.  When seen four days later, there 
was much improvement.  The veteran was placed on restricted 
duty for one month and scheduled for reevaluation.  

When evaluated (in Vietnam) in July 1970, the veteran 
reported that his knee was symptomatic since May 1970, and 
that he was still having problems.  On examination, the 
veteran had full range of motion of the left knee.  There was 
no atrophy, effusion, or cruciate/collateral ligament 
instability.  There was acute tenderness on the inferior side 
of the patella and along the lateral meniscus joint line.  
The examiner indicated that the veteran was not fit for 
combat duty and referred him for an orthopedic evaluation.  
Orthopedic examination the same day shows full range of 
motion in the left knee.  There was no difference in the 
circumference of either thigh, and no effusion.  There was no 
instability, and McMurray's test was negative.  There was no 
evidence of pain with deep palpation of the patella with some 
mild patellar crepitus.  X-ray studies of the knee were 
negative.  The impression was no evidence of knee pathology 
at present.  The examiner indicated that the veteran was 
restricted from kneeling for two weeks, then could return to 
duty.  

On August 31, 1970, the veteran was seen for pain and 
abrasions to the left knee after stepping into a hole.  (The 
record indicates that the injury was incurred within command 
and not during hostile action.)  X-ray studies were negative 
for fracture.  An ace wrap was applied to the left knee and 
the veteran was told to return in two days if needed.  

The veteran was seen, in part, for left knee pain on 
September 2 and 7.  Clinical and diagnostic findings were 
essentially unchanged, except that the left thigh was 3/4 inch 
smaller than the right.  The veteran was unable to duck walk, 
or stand on his toes or heels.  He reported that it was very 
difficult to relax because of guarding.  

The service medical records show that the veteran was seen 
for gastrointestinal (flu type) problems at MAG-11 Medical 
detachment on November 4, 7, 20, and 25, 1970.  

The service medical records show that the veteran was seen 
for left knee problems on several occasions from January to 
February 1971.  A progress note in January 1971 shows that 
the veteran was placed on restricted duty in June 1970.  
After several months of low activity, the veteran began 
playing basketball on hard concrete courts and started 
experiencing an aching pain in the left knee.  The findings 
on orthopedic examination in February 1971 were essentially 
the same and included the diagnosis of prepatellar bursitis.  
The records show that the veteran was seen for left knee 
complaints after playing basketball, in March, April, August, 
and October 1971, and February 1972.  The findings were not 
significantly different from those reported above.   

The veteran's separation examination report in April 1972 
shows a history of trauma to the left knee in 1969, with 
intermittent pain since.  The examiner noted that the 
physical findings and x-ray studies of the veteran's left 
knee were essentially negative, and there was a single 
diagnosis of patellar bursitis (not considered disabling) 
during service.  On examination at that time, there were no 
abnormalities of the left knee, and the veteran's psychiatric 
status was normal.  

In connection with the veteran's May 1993 claim of service 
connection for PTSD, the RO requested that he provide 
information concerning any incidents or experiences in 
service that he believed had caused his current psychiatric 
problems.  

In a statement received in August 1993, the veteran reported 
that on approximately November 18, 1970, his unit, the 1st 
Marine Engineer, was on patrol on Ho Chi Minh Trail about 4 
miles outside of Da Nang, when another marine from a 
different unit stepped on a land mine.  The veteran reported 
that he was about 30 feet away at the time and that his left 
knee was hit by shrapnel from the explosion.  He stated that 
he was med-evaced to MAG-16 and was hospitalized there for 
six days.  The veteran reported that not all of the metallic 
fragments were removed from his knee.  He reported that his 
duty assignments were changed from setting up combat zones 
and patrol to working in the motor pool after he returned to 
his unit.  He also reported that he was given morphine shots 
1 to 2 times a week for his knee pain and that he was awarded 
the Purple Heart for his injuries.  

A certified copy of the veteran's discharge certificate, DD 
Form 214, received from the National Personal Records Center 
(NPRC) in July 1993, does not show that the veteran was 
awarded the Purple Heart or any awards for combat action or 
citations for valor.  

When examined by VA in July 1993, the examiner indicated that 
the veteran's claims file was not available for review.  The 
veteran reported that he served in Vietnam for 13 months, 
initially with the 1st Marines, 2nd Marine Aircraft protecting 
aircraft at the airstrip in Da Nang, and that later, he was 
assigned to the combat engineers where he encountered the 
enemy in firefights in the field.  The veteran reported that 
he directly witnessed casualties, the worst of which was 
seeing another soldier blown up by a land mine.  The veteran 
reported that he was about 12-15 meters away and that he was 
hit in the left knee by shrapnel and knocked unconscious.  
The veteran stated that the soldier was blown up in the air 
and his arms and legs were ripped off.  He said that he could 
still remember the soldier flying through the air like a 
straw dummy.  

The veteran reported that he had problems with anger, violent 
behavior, dealing with people, and social isolation since his 
return from Vietnam.  The veteran reported that he had never 
had any psychiatric treatment or hospitalizations, and had 
never been given any medications for his psychiatric 
problems.  His main problems were reportedly sleep 
disturbance, nightmares about Vietnam, intrusive memories, 
lapse of concentration, hypervigilance and hyper alertness, 
and anxiety.  The diagnosis was PTSD, chronic.  

On VA examination in June 1993, the veteran reported a 
history of left knee injury in boot camp in November 1969, a 
shrapnel wound to the knee from a grenade in November 1970, 
and an injury in May 1992, after falling down a flight of 
stairs.  On examination of the skin, there were insects bits 
noted on the lower extremities.  There was no swelling, 
erythema, or tenderness to palpation of the left knee.  There 
was full range of motion in the knee with crepitation.  X-ray 
studies of the left knee showed no bone or joint abnormality, 
and no residual metallic densities.  The diagnoses included 
history of left knee injury with decreased functional 
activity.  

VA progress notes associated with the claims file in October 
1993, show that the veteran was seen on numerous occasions 
for various problems from 1991 to 1993.  A progress note in 
June 1991 shows the veteran reported that his left knee gave 
out two months earlier.  The veteran denied any history of 
trauma to the knee.  At that time, there was no evidence of 
effusion, instability, or apprehension.  There was some 
medial joint line tenderness and positive McMurray's sign.  
Pivot shift testing was negative.  X-ray studies were also 
negative.  The assessment was left knee medial collateral 
ligament strain or possible partial tear of the medial 
meniscus.  

The veteran's service personnel records, associated with the 
claims file in November 1993, show that he was assigned to 
Marine Air Base Squadron-11, Marine Air Group-11, 1st Marine 
Air Wing (MABS-11, MAG-11, 1st MAW) while in Vietnam from June 
20, 1970, to April 15, 1971.  His primary duty was that of a 
engineer equipment mechanic.  The records show that the 
veteran was authorized to wear the National Defense Service 
Medal, Vietnamese Service Medal with 1 star, and the 
Vietnamese Campaign Medal.  The records do not show that the 
veteran was awarded a Purple Heart, or any other combat 
action awards or citations for valor.  

In November 1993, the veteran was asked to provide 
information that he received the Purple Heart award.  

A response from the Department of the Navy, Headquarters 
United States Marine Corps, Personnel Management Support 
Branch, Quantico, Virginia, received in December 1993, was to 
the effect that the information furnished by the veteran was 
insufficient to verify his claimed stressors in Vietnam.  

In a letter received in March 1994, the veteran indicated 
that he was unable to provide any evidence to support his 
claim that he sustained a shrapnel wound to the left knee in 
Vietnam.  

By rating action in July 1994, service connection was 
established for residuals of a left knee injury, rated 10 
percent disabling from May 7, 1993, the date of receipt of 
the veteran's claim.  Service connection was denied for PTSD 
and alcohol abuse.  

A VA medical report dated January 4, 1994, shows the veteran 
was evaluated for left knee arthroscopy.  At that time, the 
veteran had full range of motion in the left knee.  There was 
positive patellar femoral grind.  Lachman testing was 
negative, and there was no instability.  The report indicates 
that the veteran's arthroscopy on January 5, 1994, was 
accomplished without complications.  There was a radial tear 
of the mid lateral meniscus and partial lateral meniscectomy 
was performed.  The veteran tolerated the procedure well.  

When examined by VA in March 1995, the examiner noted that 
the veteran's claims file was not available for review.  The 
veteran reported that he served 13 months in combat, with the 
1st Marine Combat Engineers while in Vietnam.  His duties 
reportedly included construction and security projects near 
Da Nang.  He stated that he went out on heavy equipment to 
set up perimeters for other troops and came under frequent 
attacks, mainly rockets, artillery, gunfire, and snipers-
these incidents occurred at least three times a week.  The 
veteran reported that he directly witnessed many casualties.  
One recollection in particular involved a soldier who was hit 
in the lower part of his body.  He stated that the soldier's 
intestines were hanging out and that he remembered trying to 
put them back in.  In another incident, he indicated that he 
was driving a 21/2 ton truck and there were explosions all 
around him.  He stated that a rocket hit the side of the 
truck and passed through right in front of him and exited the 
other side.  The veteran reported that he had dreams of the 
last incident.  He also reported that he sustained a fragment 
wound to the left knee in November 1970, and that he received 
the Purple Heart award for this injury.  

On examination, the veteran reported that he had a number of 
symptoms, including flashbacks, nightmares, intrusive 
thoughts, startle response, social isolation.  The diagnosis 
was PTSD.  

By rating action in July 1995, the RO assigned a 100 percent 
evaluation for convalescence under the provision 38 C.F.R. 
§ 4.30, from January 4, 1994, and a 10 percent rating from 
March 1, 1994.  

In a statement, received in August 1995, the veteran reported 
that he injured his left knee in combat one week before 
Thanksgiving 1970, and that he was hospitalized for 
approximately one week to 10 days.  He reported that he was 
awarded the Purple Heart while at Camp Lejeune in June or 
July 1971.  

A VA progress note in December 1995 shows some medial joint 
line tenderness with no ligament laxity or effusion.  The 
impression was early degenerative joint disease of the left 
knee.  The examiner indicated that x-ray studies of the knee 
would be taken on the veteran's next visit in March 1996.  

VA progress note in March 1996 showed some crepitus and 
minimal joint line tenderness, and no ligament instability.  
X-ray studies show minimal degenerative joint disease in the 
patello-femoral joint.  No other abnormalities were noted.  

When examined by VA in April 1997, the veteran reported that 
he was hit with shrapnel in his left knee and that he removed 
some of the fragments himself.  He was med-evaced out, but 
said he wasn't sure if additional shrapnel was removed.  On 
examination, there were several small, well healed scars, but 
no evidence of surgical scars suggesting that any major 
surgery was done on the left knee.  There was no swelling, 
warmth, tenderness, or effusion.  There was trace crepitus.  
There was no instability or joint line tenderness.  Flexion 
was to 146 degrees and extension was to 0 degrees.  X-rays 
studies showed no evidence of retained metallic fragments and 
minimal degenerative joint disease (DJD).  The diagnosis was 
trace DJD of the left knee.  The examiner noted that there 
was no inflammation or swelling to suggest a significant 
condition, but the veteran stated that his knee hurt with 
increased use.  

VA outpatient progress notes associated with the claims file 
in May 1997, show that the veteran was seen on numerous 
occasions primarily for left knee pain from March 1996 to 
April 1997.  The clinical and diagnostic findings were not 
significantly different from those noted on VA examination in 
April 1997.  A progress note dated two weeks after the April 
examination shows the veteran's range of motion of the left 
knee from 10 to 130 degrees.  There was no instability with 
some patella grind with possible apprehension, and medial 
joint line tenderness anteriorly.  The impression was left 
knee patellofemoral degenerative changes.  

VA progress notes associated with the claims file in July 
1997 show that the veteran received rehabilitation therapy 
for the left knee from May to July 1997.  The clinical 
findings were essentially unchanged.  There was no swelling 
or instability in the left knee.  The veteran was started on 
Percocet.  

VA medical records show that the veteran underwent voluntary 
arthrotomy and tibial tubercle raising procedure without 
complications in September 1997.  A progress note in October 
1997 shows the surgical scars were well healed.  Active range 
of motion was from 0 to 115 degrees.  The veteran could 
ambulate 3 blocks.  The assessment was Maquet procedure.  The 
report recommended physical therapy for quadriceps 
strengthening.  

By rating action in December 1997, the RO assigned a total 
rating for convalescence under the provisions of 38 C.F.R. 
§ 4.30, from September 17, 1997, and resumed the 10 percent 
schedular rating from December 1, 1997.  

A VA progress note in January 1998 shows well-healed 
incisional scars with mild pain and crepitus.  Active range 
of motion was from 0 to 110 degrees with passive motion from 
0 to 120 degrees.  There was mild pain, crepitus, and point 
tenderness over the tibial tuberosity (possibly over the 
screw head).  Motor and sensory examination was intact.  
Similar findings were noted on progress notes later in 
January, and in February 1998.  

VA progress note in April 1998 shows well-healed scars in the 
left knee, with some tenderness over the screw site, 
anteriorly.  Active range of motion was from 8 to 105 
degrees.  X-ray studies showed the hardware and bone block in 
place with increased bone filling in the gap.  The impression 
was healing tibial tubercle elevation.  

When examined by VA in March 1998, the veteran reported that 
he was told that additional shrapnel was removed from his 
knee during the arthrotomy in 1994.  X-ray studies show that 
the orthopedic hardware was in place and that tibial 
tuberosity was elevated to the desired position.  An MRI of 
the left knee in March 1997 was within normal limits.  The 
veteran's principle complaint was that he was still having 
pain in the anterior tibial region for which he was taking 
Motrin.  He was also wearing a knee sleeve.  The veteran 
ambulated with an obvious antalgic gait on the left.  There 
was a well-healed surgical scar with some inflammation of the 
tibial tubercle and obvious elevation.  Palpation of the area 
was painful.  Extension was to -10 degrees with flexion to 90 
degrees.  The examiner noted that he could not flex the 
veteran's knee beyond 90 degrees without complaints of pain.  
Within the 90 degrees, there was no evidence of crepitus, and 
no instability in the knee.  There was 3-cm quadriceps 
atrophy on the left.  The diagnosis was history of shrapnel 
wound to the left knee with resultant tibial apophysitis 
status post tibial elevation procedure.  There was no 
evidence of post traumatic arthritis.  The examiner commented 
that the proximal tibial disorder appeared to be active 
still, and caused significant functional limitation.  
Ambulation was affected as his gait was antalgic and it would 
be unlikely that the veteran would be able to work as a 
tractor-trailer driver at the present time.  

By rating action in October 1998, the RO granted an extension 
of a 100 percent rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 from September 17, 1997, and a 
20 percent evaluation from April 1, 1998.  

Comparison of VA x-ray studies by VA physicians from April to 
September 1998 shows no significant interval changes.  In 
September 1998, x-ray studies show evidence of tibial 
tubercle elevation with continued incorporation of the bone 
shaft.  A fully threaded screw was seen stabilizing the 
tibial tubercle, bone graft, and tibia.  There was no 
evidence of joint effusion.  

VA progress notes associated with the claims file in April 
1999 show that the veteran was seen on numerous occasions for 
various problems from April 1998 to March 1999.  In November 
1998, the veteran complained of pain and tenderness in the 
left knee and limited mobility.  Range of motion was from 0 
to 120 degrees.  There was no instability.  In February 1999, 
there was no tenderness or swelling in the left knee.  Range 
of motion was full.  In September 1999, the veteran was told 
that he would need to wait one more year before the screws 
could be removed.  There was tenderness of the medial/lateral 
at the level of the tibial tubercle and some joint line 
tenderness.  Range of motion was from 0 to 110 degrees.  
There was no effusion or swelling, and no ligament laxity.  
X-ray studies show the screw in place and bone filling in.  

VA medical records associated with the claims file in August 
2000 (including duplicate reports), show the veteran was seen 
on numerous occasions from April 1998 to June 2000.  The 
clinical findings were not significantly different from those 
reported from the earlier progress notes.  Maximum limitation 
of extension during this time was 5 degrees, with maximum 
flexion limited to 90 degrees.  In December 1999, the veteran 
described his left knee pain as being an 8 on a scale of 0 to 
10.  The veteran complained of pain over the tibial 
tuberosity and under the patella, anteriorly.  He reported 
clicking but denied any history of locking or giving way.  On 
examination, there was no effusion or joint line tenderness.  
The ligaments were stable.  There was some tenderness over 
the retropatellar surface and around the tibial tuberosity.  
Extension was to 0 degrees with flexion to 100 degrees, with 
pain after 100 degrees.  Outpatient progress notes in March 
2000 show the veteran had full range of motion in the left 
knee.  

On VA examination in June 2000, the veteran reported that he 
had relief from his left knee symptoms for about three months 
after surgery in 1994, but that the pain returned and got 
progressively worse until surgery in 1997.  The veteran 
reported that there was some improvement for several months 
after the latter surgery, but that his symptoms returned.  
The veteran reported that his symptoms were from mild to 
severe and increased by weather changes or after walking 
prolonged distances.  On examination, there was no swelling, 
increased heat, or erythema about the left knee.  Range of 
motion was from 0 to 95 degrees.  There was a well-healed, 
19-cm surgical scar.  Strength in the left lower extremity 
was 5/5, and deep tendon reflexes were 2+.  The veteran's 
gait was within normal limits.  The examiner noted that x-ray 
studies in September 1999 showed post-operative changes.  The 
diagnosis was status post Maquet procedure of the left knee.  


VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
service connection for PTSD or an increased rating for his 
left knee disability.  Through past actions of the RO, the 
veteran has been informed of the applicable criteria 
necessary to substantiate his claims.  Additionally, the 
veteran has been notified fully of what information needs to 
be proven in order to prevail in his claims of service 
connection and an increased rating.  


Service Connection-In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  In this regard, the Board finds a number 
of inconsistencies in the veteran's reported stressors which 
raise serious questions as to his credibility.  For example, 
at the time of his initial VA psychiatric evaluation for PTSD 
in July 1993, the veteran stated that the worst incident to 
happen to him in Vietnam occurred in November 1970, when he 
saw another marine trigger a land mine.  The veteran stated 
that he was walking about 12 to 15 meters behind the soldier 
and saw him blown into the air and blown apart; the soldier's 
arms and legs were ripped off, and the veteran was knocked 
unconscious.  He said that he can still see the soldier 
flying into the air like a straw dummy.  He also reported 
that he was struck by pieces of shrapnel in his left knee 
from the explosion, and that he received the Purple Heart 
award for his injuries.  

On VA psychiatric examination in March 1995, the veteran made 
no mention of this "worst" incident, other than to note 
that he was hip by shrapnel in the left knee from a mortar 
round explosion in November 1970.  On the latter examination, 
the veteran described an incident when a soldier was injured 
and his intestines were falling out.  The veteran said that 
he remembers trying to put the soldier's intestines back.  He 
described another, somewhat bizarre incident, when a rocket 
struck the side of a truck he was driving.  The rocket passed 
though the cab directly in front of him, without exploding, 
and exited the other side.  The veteran reported that he 
still had vivid memories of this incident.  

The Board finds it significant that the veteran never 
mentioned either of these two incidents on his initial 
psychiatric examination in July 1993, and never mentioned his 
"worst" recollection on the later examination.  Trying to 
put someone's intestines back inside an open cavity is 
certainly a memorable experience.  Yet, the veteran mentioned 
this only once, and then, only to a VA psychiatrist when 
being evaluated to determine if he had PTSD.  The veteran's 
failure to report the two additional incidents when asked for 
stressor information so that VA could attempt to confirm his 
allegations, particularly as he claimed to have vivid 
recollections of these events now, raises serious questions 
about his credibility.  

The Board also finds a number of other inconsistencies in the 
veteran's statements concerning the circumstances of his 
military service and his claimed stressors.  For example, in 
a statement to VA in August 1993, the veteran reported that 
he sustained a fragment wound to his left knee in combat on 
November 18, 1970.  In a later statement the veteran was 
specific as to the exact time and said that it was one week 
before Thanksgiving 1970.  The veteran reported that he was 
hospitalized at MAG-16 from 6 to 10 days, that he still has 
retained metallic fragments in his knee, and that he received 
the Purple Heart award for his injuries.  

The service medical records show that the veteran was on 
restricted duty for most, if not all of his time in Vietnam 
due to left knee problems he incurred before arriving in 
Vietnam.  As to his claimed hospitalization around November 
18, there is no evidence that the veteran was hospitalized in 
or around November 1970.  The service medical records show 
that the veteran was seen on sick call for the flu on 
November 2, 4, 20, and 25, 1970  (He was also seen on 
December 7, 1970).  There is no record that the veteran was 
seen at MAG-16.  In fact all of his medical treatment in 
Vietnam was at the MAG-11 Med unit.  The service medical 
records do not show he was hospitalized for six days at any 
time while he was in Vietnam, nor do they show treatment for 
any combat-related injuries.  Finally, the service medical 
records, including his separation examination in April 1972, 
and all post-service medical records fail to show any 
evidence of a residual injury from a shrapnel wound to the 
left knee, such as scarring, nor is there any evidence of 
retained metallic fragments in the left knee.  All x-ray 
studies of record show no evidence of retained metallic 
fragments.  

On VA examination in July 1993, the veteran reported that he 
served 13 months in Vietnam, first with the 1st Marines, 2nd 
Marine Aircraft, then later, with a combat engineer unit.  In 
March 1995, the veteran reported that he service 13 months 
with the 1st Marine Combat Engineers.  His service personnel 
records show that the veteran served just under 10 months in 
Vietnam.  His duty assignment was that of an engineer 
equipment mechanic, and he served his entire tour of duty 
with Marine Air Base Squadron-11, Marine Air Group-11, 1st 
Marine Air Wing (MABS-11, MAG-11, 1st MAW).  There is no 
evidence that the veteran ever served with a combat unit 
while in Vietnam.  

Lastly, a certified copy of the veteran's discharge 
certificate from the National Personal Records Center (NPRC) 
shows no evidence that he was ever awarded the Purple Heart 
or any other combat decorations or citations.  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in Vietnam are simply not credible.  Although the 
veteran described some of the claimed stressors as having 
occurred in the presence of others, he has not provided the 
name of a single person who could verify any of the 
incidents.  The veteran was given an opportunity to provide 
information concerning his claimed stressors so that VA could 
attempt to verify them through the Marine Corps Personnel 
Management Support Group.  A response from that organization 
in December 1993, was to the effect that the information 
provided by the veteran was insufficient to research unit 
diaries.  The veteran was notified of this and did not offer 
any additional information from which VA could assist in 
further development of his claimed stressors.  

In summary, the Board finds the veteran's assertions 
regarding his role in combat in service are not credible, and 
there is no verified stressor experienced by the veteran.  
Accordingly, the claim of service connection for PTSD is 
denied.  

Increased Ratings-In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

When considering the rating to be assigned, the Board must 
consider the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  

As indicated above, the veteran was initially assigned 10 
percent evaluation for his left knee disability under 
Diagnostic Code 5257 which provides as follows:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................................    30 
    
Moderate.......................................................
.......................................    20 
    
Slight.........................................................
..........................................    10 

Other applicable codes under which the service-connected left 
knee disability may be rated include the following:  

5256  Knee, ankylosis of:  
  Extremely unfavorable, in flexion at an angle of 45° or 
more......................    60
  In flexion between 20° and 
45°.................................................................    50 
  In flexion between 10° and 
20°.................................................................    40
  Favorable angle in full extension, or in slight flexion 
between 
   0° and 10°.................................................................................    30

5258  Cartilage, semilunar, dislocated, with frequent 
episodes 
           of "locking," pain, and effusion into the 
joint..................................   20

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°..............................................................................   
30
  Flexion limited to 
30°..............................................................................   
20
  Flexion limited to 
45°..............................................................................   
10
  Flexion limited to 
60°..............................................................................     
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°...........................................................................   50
  Extension limited to 
30°...........................................................................   40
  Extension limited to 
20°...........................................................................   30
  Extension limited to 
15°...........................................................................   20
  Extension limited to 
10°...........................................................................   10
  Extension limited to 
5°.............................................................................    0

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

Prior to April 1, 1998.  

As indicated above, prior to April 1, 1998, the veteran's 
left knee was evaluated as 10 percent disabling under the 
provisions of DC 5257, which provides for a 10 percent 
evaluation for slight subluxation or lateral instability.  

In spite of the fact that the RO coded the veteran's left 
knee disability under DC 5257, there is no objective medical 
evidence of recurrent subluxation or lateral instability to 
support an evaluation under that code.  The veteran 
complained that the knee gave way at times, but all of the 
examinations of record show the left knee to be stable to 
varus and valgus testing and with intact ligaments.  
Therefore, a rating in excess of 10 percent for the left knee 
under DC 5257 is not warranted prior to April 1, 1998.  

Interpretations of x-ray studies of the veteran's left knee 
indicate the presence of mild early degenerative changes in 
the left knee, so consideration must be given to whether the 
10 percent rating could be supported under another diagnostic 
code.  Traumatic arthritis, substantiated by x-ray findings, 
falls under Diagnostic Code 5010, and it is to be rated in 
accordance with the criteria applicable to degenerative 
arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 
requires that degenerative arthritis established by-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion for the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2001).  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2001).  

Limitation of flexion of the knee is rated under DC 5260.  
That requires flexion limited to 45 degrees for a 10 percent 
evaluation, and flexion limited to 30 degrees for a 20 
percent evaluation.  

Under DC 5261, limitation of extension of the knee requires 
10 degrees limitation for a 10 percent evaluation, and 
limitation to 15 degrees for a 20 percent evaluation.  

Prior to April 1, 1998, flexion of the veteran's knee was 
limited to, at the very most, 90 degrees.  This does not 
approximate the limitation of flexion required for even a 
compensable evaluation under DC 5261.  The veteran's left 
knee was never limited in extension to more than 10 degrees, 
so a rating higher than 10 percent under that code would not 
be appropriate.  

Consideration is also given to Diagnostic Code 5258.  A 20 
percent evaluation is warranted with frequent episodes of 
"locking," pain, and effusion into the joint.  Although the 
veteran made complaints of pain, episodes of effusion into 
the joint and locking were not shown by the medical evidence.  
Therefore, an increased evaluation under DC 5258 is not 
warranted for this disability prior to April 1, 1998.  

A rating in excess of 10 percent prior to April 1, 1998, 
could only be assigned if permitted under the guidelines of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

The evidentiary record shows that the veteran was evaluated 
by VA on numerous occasions prior to April 1, 1998.  Except 
after surgery in 1994 and 1997, the only objective 
manifestations demonstrated on any of the examinations were 
slight limitation of motion, some joint tenderness and, on a 
couple of occasions, mild crepitus.  The veteran has never 
demonstrated any subluxation or lateral instability to 
warrant a compensable rating under DC 5257.  On VA 
examination in March 1998, the veteran's range of motion was 
from -10 to 90 degrees.  The examiner commented that he could 
not flex the veteran's knee beyond that "without him having 
pain."  Within that range of motion, the examiner found no 
crepitus or instability in the knee joint.  Thus, the joint 
motions described in that report must necessarily have 
included only painless ranges of motion.  It can therefore be 
concluded that any loss of function due to pain was included 
in the left knee limitation of motion found on examination.  
Consequently, range of motion of the left knee disorder does 
not warrant an evaluation in excess of 10 percent based upon 
loss of function.  The medical evidence does not show the 
presence of additional symptoms that produce more than slight 
functional impairment of the left knee.  Accordingly, the 
Board finds that the 10 percent rating for the left knee 
disability best represent the veteran's disability picture 
prior to April 1, 1998.  

In deciding the rating to be assigned the left knee 
disability, the undersigned is mindful of the holding of the 
Court of Appeals for Veterans Claims in which it was held 
that a service-connected disorder may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-97 
(July 1, 1997).  In this regard, the Board notes that the 
veteran does not have additional symptomatology to a 
compensable degree which would provide a basis for the 
assignment of a separate rating prior to April 1, 1998.  

From April 1, 1998.  

From April 1, 1998, there is no objective medical evidence of 
recurrent subluxation or lateral instability to support an 
evaluation under DC 5257.  While the veteran complains that 
his knee gives way on occasion, there is no objective 
evidence of any instability or subluxation.  Therefore, a 
rating in excess of 20 percent for the left knee under DC 
5257 is not warranted from April 1, 1998.  

The Board must also consider whether the veteran is entitled 
to a schedular rating in excess of 20 percent for the left 
knee disability under any of the other applicable rating 
codes discussed above.  The evidence does not reveal 
disability that nearly approximates a rating in excess of 20 
percent under any potentially applicable diagnostic code, 
even crediting the veteran's reports of pain and flare-ups.  
See 38 C.F.R. § 4.7 (2001).  The examination reports do not 
show evidence of ankylosis or fixation of the knee joint, any 
instance that the semilunar cartilage is currently 
dislocated, or that there is "locking" and frequent 
effusion into the knee joint in addition to the reported 
pain.  DC 5258.  The veteran does not report, and the 
examinations do not show any limitation of range of motion to 
justify a rating greater than 20 percent for limitation of 
range of motion.  DC's 5260 and 5261.  Accordingly, a rating 
in excess of the 20 percent could only be assigned if 
permitted under the guidelines of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Repeated examinations show slight or mild symptoms, with 
complaints of pain that appear in excess of the demonstrated 
pathology.  The finding of some tenderness and limitation of 
flexion is evidence that the knee is symptomatic.  When 
evaluated in December 1999, the veteran described his left 
knee pain as an 8, on a scale of 1 to 10.  Objective findings 
at that time show no evidence of effusion or joint line 
tenderness.  Although there was some tenderness over the 
retropatellar surface and around the tibial tuberosity, the 
veteran denied any history of locking or giving way in the 
knee joint.  Moreover, range of motion, was from 0 to 100 
degrees.  Given the veteran's description that his left knee 
pain ranged from mild to severe, and his characterization of 
knee pain as an 8 out of a possible 10 when seen in December 
1999, suggests that he was, at that time experiencing a 
flare-up of symptoms.  The clinical findings at that time 
were not materially different from those reported on other 
examinations, including most recently in June 2000, and do 
not show functional loss due to pain, or weakness, 
fatigability, incoordination or pain on movement of a joint 
which would warrant a rating in excess of 20 percent from 
April 1, 1998.  


ORDER

Service connection for PTSD is denied.  

A rating in excess of 10 percent for residuals of left knee 
injury prior to April 1, 1998, is denied.  

A rating in excess of 20 percent for residuals of left knee 
injury from April 1, 1998, is denied.  




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

